Curia, per

Evans, J.
held that, ón this ground, “the motion must be granted. There is no pretence for saying that Broughton bought 149 lbs. of yarn from Dyson. It may be just that he should pay it, and I suppose the verdict of the jury arose from an attempt to do abstract justice between the parties. But all experience proves the folly of any attempt to settle the controversies of litigants by any othel‘ than the known and settled rules of law. Broughton’s cotton, when spun, was deficient 149 lbs. Dyson was unable to account for it, and, without Broughton’s knowledge, made up the deficiency. Afterwards, he discovered that the loss ill weight was the usual consequence of converting cotton into yarn; and then changed Broughton with the yarn thus delivered. We think there is no foundation for the pretence that this was a sale ; and to allow the verdict to stand, would sanction the prindiple, that one may make another his debtof without his knowledge or consent.”
Motion dismissed;
Gantt, Earle and Butler, JJ. eons Curring. Absent, Richardson and O’Neall, JJ¡